         Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 1 of 9 PageID #:1




                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS

Guillermo Rocha, individually and on behalf of                             3:21-cv-50278
all others similarly situated,
                                       Plaintiff,

                         - against -                                  Class Action Complaint

Perry Ellis International, Inc.,
                                                                       Jury Trial Demanded
                                       Defendant

             Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


             1.    Perry Ellis International, Inc. (“defendant”) manufactures, markets, labels and sells

shirts represented to contain between sixty (60) and sixty-five (65) percent Pima cotton, with the

remainder consisting of polyester and/or other fabrics, under the Perry Ellis brand (“Product”).

             2.    Accurate disclosure of clothing’s fiber composition is required under the Textile

Fiber Products Identification Act (“Textile Act”), 15 U.S.C. §§ 70, et seq., and its accompanying

regulations. 16 C.F.R. Part 303.

             3.    The main criteria to identify the type of cotton or other fiber is the fiber length.

             4.    The length of cotton fiber affects its qualities and price – the longer the cotton fiber,

the stronger, softer, and more durable the resulting fabric.

             5.    This creates incentives for manufacturers to mix cotton byproducts and shorter fiber

cotton with Pima cotton to gain additional profits at the expense of consumers.

             6.    However, the “Single-Fiber-Test” adopted by ASTM, a global standards body, can

determine the length and length distribution of manufactured staple fibers in clothing.1



1
    D5103.
      Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 2 of 9 PageID #:2




       7.      Pima cotton (Gossypium barbadense L), an extra-long staple (“ELS”) barbadenses,

is between approximately 1.2 and 1.44 inches.2

       8.      Laboratory analysis of an exemplar Pima cotton product sold by Defendant, and

substantially similar or identical to that purchased by Plaintiff, purporting to contain 61 percent

Pima cotton, contained significantly less Pima cotton than represented.3

       9.      The Product did not contain any fibers exceeding 1.2 inches, with an average fiber

length of 0.856 inches.

       10.     Even adjusting for a twenty-five (25) percent reduction of the fibers during the

manufacturing processes, the Product would only contain a maximum of fifty-five (55) percent

Pima cotton.

       11.     These assumptions are generous and assume that all fibers within the lower limit

length group of 1.120 inches exceed 1.2 inches, which is unlikely.

       12.     The testing only measured the length of the cotton fibers, and not the polyester or

non-cotton fabric components.

       13.     This means the total number of fibers which would qualify as Pima cotton would be

only 33.55%.4

       14.     Either way, the percent of Pima cotton used in the Product is significantly below the

advertised figure.

       15.     The Product is instead made from a significant amount of less expensive shorter

cotton fibers or cotton byproduct fibers.

       16.     No reasonable consumer will expect that clothing advertised as containing between


2
  ASTM International, D7641, Standard Guide for Textile Fibers.
3
  STYLE: 4CHK7701RT COLOR: 074-ALLOY HEATHER Barcode 9708289129 PO: RT21075; 61% PIMA
COTTON/35% POLYESTER/4% ELASTANE.
4
  55 Pima cotton fibers * 61/100 (percent Pima cotton claimed) = 33.55%.


                                                  2
       Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 3 of 9 PageID #:3




61-65 percent Pima cotton would contain significantly less Pima cotton than promised.

       17.    Reasonable consumers must and do rely on a company to honestly identify and

describe the components and features of the Product.

       18.    The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.

       19.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       20.    Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for them.

       21.    The Product is sold for a price premium compared to other similar products,

approximately $35.99 per shirt, a higher price than it would otherwise be sold for, absent the

misleading representations and omissions.

                                           Jurisdiction and Venue

       22.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       23.    Upon information and belief, the aggregate amount in controversy exceeds $5

million, including any statutory damages, exclusive of interest and costs.

       24.    Plaintiff Guillermo Rocha is a citizen of Illinois.

       25.    Defendant Perry Ellis International, Inc. is a Florida corporation with a principal

place of business in Doral, Miami-Dade County, Florida.

       26.    The parties are citizens of different states.

       27.    Venue is proper because plaintiff resides in this district and a substantial portion of

the events giving rise to the claims occurred in this district.




                                                   3
       Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 4 of 9 PageID #:4




                                                Parties

       28.     Plaintiff Guillermo Rocha is a citizen of Rockford, Winnebago County, Illinois.

       29.     Defendant Perry Ellis International, Inc., is a Florida corporation with a principal

place of business in Doral, Florida, Miami-Dade County.

       30.     Defendant is one of the largest sellers of clothing in the world.

       31.     Defendant’s products are sold from its own stores and outlets, third-parties such as

Macy’s, and available online.

       32.     Manufacturers of textile products, like Defendant, must maintain records sufficient

to substantiate the claims on its fiber content tags and labels. See id. at §70d.

       33.     Any guarantee of fiber content by a supplier is insufficient for Defendant to rely on

when selling clothing to the public. See 16 C.F.R. § 303.39.

       34.     Plaintiff bought the Product on one or more occasions within the statute of limitations

for each cause of action alleged, at stores including the Perry Ellis Outlet, 1650 Premium Outlets

Blvd #1115, Aurora, IL 60504, between September and November 2020, among other times.

       35.     Plaintiff bought the Product at or exceeding the above-referenced price.

       36.     Plaintiff has sensitive skin and seeks clothing which contains higher quality cotton

and fabrics.

       37.     Plaintiff sought to purchase a product that contained the amount of Pima cotton

promised on the label, and not a significant amount and/or percentage less.

       38.     Defendant’s false, deceptive and misleading claim about the Pima cotton percentage

in the Product violates the Textile Act and the FTC Act.

       39.     Defendant did not disclose accurate and truthful fiber content tags on its Pima cotton

products, or on its labeling, and upon information and belief, failed to maintain required records




                                                   4
       Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 5 of 9 PageID #:5




substantiating the fiber content of the Products at each stage of the manufacturing process.

       40.    Plaintiff did not, nor could be expected to know, that the Product’s Pima cotton

percentage differed significantly from the labeling.

       41.    Plaintiff would not have purchased the Products if he knew the representations were

false and misleading.

       42.    Plaintiff chose between Defendant’s Product and other similar products which were

represented similarly, but which did not misrepresent their attributes and/or lower-priced products

which did not make the claims made by Defendant.

       43.    The Product was worth less than what Plaintiff paid and he would not have paid as

much absent Defendant's false and misleading statements and omissions.

       44.    Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's representations are consistent with its composition.

                                         Class Allegations

       45.    The class will consist of all Illinois residents who purchased the Product during the

statutes of limitations for each cause of action alleged.

       46.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       47.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       48.    Plaintiff is an adequate representative because his interests do not conflict with other

members.

       49.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.




                                                  5
       Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 6 of 9 PageID #:6




       50.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       51.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       52.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                  Illinois Consumer Fraud and Deceptive Business Practices Act
                                (“ICFA”), 815 ILCS 505/1, et seq.

                                   (Consumer Protection Statute)

       53.    Plaintiff incorporates by reference all preceding paragraphs.

       54.    Plaintiff and class members desired to purchase powdered a shirt which contained

the percentage of Pima cotton represented, within a small variation.

       55.    Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

       56.    Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

       57.    Plaintiff relied on the representations.

       58.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                   Breaches of Express Warranty,
                              Implied Warranty of Merchantability and
                        Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       59.    The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that it which contained the percentage of Pima

cotton represented, within a small variation.




                                                  6
       Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 7 of 9 PageID #:7




       60.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       61.    This duty is based on Defendant’s outsized role in the market for this type of Product.

       62.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       63.    Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices.

       64.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       65.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       66.    Defendant had a duty to truthfully represent the Product, which it breached.

       67.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area.

       68.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant.

       69.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, their purchase of the

Product.

       70.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.




                                                 7
       Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 8 of 9 PageID #:8




                                                Fraud

       71.    Defendant misrepresented and/or omitted the attributes and qualities of the Product,

that they which contained the percentage of Pima cotton represented, within a small variation

       72.    Because Defendant controls the Product’s manufacturing, labeling, sales and

marketing, Ralph Lauren possesses specialized knowledge regarding the content of the product

and is in a superior position to learn about the product.

       73.    Moreover, the records Ralph Lauren must maintain by law provide Ralph Lauren

with actual knowledge of the falsity of the 100% Pima cotton claims.

       74.    Thus, Defendant knew, or should have known, or was willfully ignorant of the fact

that the 100% Pima cotton claim is false, deceptive, and misleading.

       75.    Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

consistent with its representations.

                                         Unjust Enrichment

       76.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and


                                                  8
     Case: 3:21-cv-50278 Document #: 1 Filed: 07/14/21 Page 9 of 9 PageID #:9




      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

      interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: July 14, 2021
                                                         Respectfully submitted,

                                                         Sheehan & Associates, P.C.
                                                         /s/Spencer Sheehan
                                                         60 Cuttermill Rd Ste 409
                                                         Great Neck NY 11021-3104
                                                         Tel: (516) 268-7080
                                                         Fax: (516) 234-7800
                                                         spencer@spencersheehan.com




                                               9
